DETAILED ACTION
Currently, claims 10, 12-17, 21, and 22 are being examined while claims 18-20 remain withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is found to be indefinite because it appears to contradict its parent claim, thereby rendering the scope of the claim unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Hooven, U.S. 2004/006874 (hereinafter Hooven).
Regarding claims 10, 12, 13, and 15, Ryan discloses (note figs. 1-3; abstract) a tissue joining device comprising: a protruding section (32) directly or ‘indirectly connected’ to a central conductor (44) configured to apply microwaves (i.e., the conductor is configured to apply microwaves), a receiving section (42) directly or ‘indirectly connected’ to an external conductor (46) configured to apply microwaves (i.e., the conductor is configured to apply microwaves), wherein the receiving section includes a tip (i.e., distal end of ‘42’) oriented in a distal direction, the protruding section includes a tip (i.e., proximal end of ‘40’) and a U-shaped bend such that the tip of the protruding section is oriented in a proximal direction, and the receiving section, the tip of the receiving section, and the tip of the protruding section are disposed along a common axis, and the tip of the receiving section is located on a proximal side with respect to the tip of the protruding section, the tip of the receiving section is configured to move in the distal direction when an actuation trigger (22) is moved proximally (note col. 4, line 29), wherein portions of tissue are brought into contact with each other via movement of the tips.  However, Ryan fails to explicitly disclose a device having a protruding section tip that is configured to move proximally when an actuation trigger is moved proximally.  Hooven teaches (note figs. 4A-5B; paragraphs 42-47) a similar device that can utilize either actuation configuration (i.e., distally-moving receiving section or proximally-moving protruding section).  It is well known in the art that these different actuating configurations are widely considered to be interchangeable (as can be seen in Hooven).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Ryan to comprise a protruding section tip that is configured to move proximally when the actuation trigger is moved proximally (as taught by Hooven).  This is because this modification would have merely comprised a simple substitution of interchangeable actuating configurations in order to produce a predictable result (see MPEP 2143).  As above, it should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 14, Ryan discloses (see above; as best understood by Examiner) a tissue joining device wherein the protruding section (now interpreted as ‘42’) is directly or ‘indirectly connected’ to the central conductor (44) configured to apply microwaves (i.e., the conductor is configured to apply microwaves), and the receiving section (now interpreted as ‘32’) is directly or ‘indirectly connected’ to the external conductor (46) configured to apply microwaves (i.e., the conductor is configured to apply microwaves), and wherein the tip of the protruding section (now interpreted as distal end of ‘42’) is oriented in the distal direction, the tip of the receiving section (now interpreted as proximal end of ‘40’) is oriented in the proximal direction, and the tip of the protruding section is configured to move in the distal direction (note col. 4, line 29).
Regarding claims 16 and 17, Ryan discloses (see above) a tissue joining device that is capable of being used in the claimed manner.  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Hooven as applied to claims 10 and 12-17 above, and further in view of Ryan, U.S. 6,267,761 (hereinafter Ryan-2).
Regarding claims 21 and 22, Ryan discloses (see above) a tissue joining device wherein the protruding section tip and the receiving section tip both comprise a planar surface perpendicular to the longitudinal axis.  However, Ryan fails to explicitly disclose a device having a protruding section tip that tapers to a point.  Ryan-2 teaches (note figs. 4-12) a similar device having a variety of protruding-receiving section configurations, including a planar-planar configuration (note fig. 4) and a planar-tapered configuration (note fig. 5 – ‘33’ comprises a planar surface).  It is well known in the art that these different protruding-receiving section configurations are widely considered to be interchangeable (as can be seen in Ryan-2).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the protruding-receiving section of Ryan to comprise the claimed  planar-tapered configuration (as taught by Ryan-2).  This is because this modification would have merely comprised a simple substitution of interchangeable protruding-receiving section configurations in order to produce a predictable result (see MPEP 2143).   

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are either addressed below or rendered moot because they do not apply to the current rejections.  Regarding Applicant’s argument that the combination of references does not meet the claimed limitations, Examiner respectfully disagrees.  More specifically, Examiner maintains that the claims have been met as they are currently written, due to the breadth of limitations such as ‘indirectly connected to a conductor configured to apply microwaves’ (see above rejections for specific interpretation).  Regarding Applicant’s argument against the use of Hooven, Examiner respectfully disagrees.  More specifically, Examiner maintains (as seen above) that Ryan already teaches a protruding/receiving section having the claimed bend, and that Hooven is merely being relied upon for its teaching of interchangeable actuating configurations in a comparable device.  In other words, the shape of the protruding and receiving sections of Ryan are unaffected by the modification in view of Hooven.  Therefore, Examiner asserts that the claims are still met in view of the cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794